                                                                                       Oiv.
                      IN THE UNITED STATES DISTRICT COURT ,               CQ
                         SOUTHERN DISTRICT OF GEORGIA '^ •'L- / i /in H - bS
                                  SAVANNAH DIVISION

                                                                           0. uil 1. ui" GA.
UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                       Criminal Action No:4:19CR66


ZACHARY CARTER,

       Defendant.




                                         ORDER


       This matter is before the Court on the Motion for Leave of Absence by Matthew K.

Hube, counsel for Defendant, for the dates of August 30, 2019; September 12, 2019 through

September 13, 2019; October 3, 2019 through October 4, 2019; October 31, 2019 through

November 1, 2019; November 8, 2019; and November 22, 2019. (Doc. 299.) After careful

consideration said Motion is GRANTED.



       SO ORDERED,this'^^day ofJuly, 2019.

                                                                t?--;
                                                  CHRISTOPHER L. RAY
                                                  MAGISTRATE JUDGE
                                                  SOUTHERN DISTRICT OF GEORGIA
